FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2016 Commission File Number: 001-37724 EndesaAméricas S.A. EndesaAméricas S.A. (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Endesa Américas S.A. Securities Registration Record N° 1138 Santiago, April 28, 2015 Ger. Gen. N° 052 /2015 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’ Higgins N° 1449 Santiago Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10 under Securities Market Law N° 18,045, and as established under General Norm N°30 of the Superintendence, duly authorized on behalf of Endesa Américas S.A. (“Endesa Américas” or the “Company”), I hereby inform you as significant event that at the Ordinary Shareholders Meeting held on April 27, 2016, it was agreed to distribute a definitive dividend amounting to Ch$ 9.37144 per share. Sincerely yours, Valter Moro Chief Executive Officer c.c.: Distribution list DISTRIBUTION LIST c.c.: - Superintendent of Pensions - Santiago Stock Exchange – General Manager Electronic Stock Exchange – General Manager - Valparaiso Stock Exchange – General Manager - Fitch Chile Clasificadora de Riesgo Ltda. – General Manager - Feller Rate Clasificadora de Riesgo Ltda. – (Attn. Nicolás Martorell) RiskClassificationCommission – General Management (Attn. Alejandro Muñoz) - Bond holders (Attn. Andrés Sepúlveda) - Depósito Central de Valores – General Manager - Enersis S.A. – General Management - Enersis S.A. – Legal Counsel - Enersis S.A. – Audit Management - Enersis S.A. – Regional Finance Manegement - Enersis S.A. – Communications Management - Enersis S.A. – Compliance and Capital Markets Management - Endesa Chile – Administration and Finance Management - Endesa Chile – Regional Engineering, Projects and R&D&I Management - Endesa Chile – Communications Management - Endesa Chile – General Accountant - Endesa Chile – Legal Advisory - Endesa Chile – Assistant Management, Investor Relations SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDESA AMÉRICAS S.A. BY: /S/ Valter Moro Valter Moro Chief Executive Officer Dated: April 28 , 2016
